DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 09/19/2018. It is noted, however, that applicant has not filed a certified copy of the FR 1858468 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract contain more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bawin et al. (US 5512792).
RE claim 1, Bawin teaches a rotor for an asynchronous electrical machine (Figs.1, 2 and col.2: 45-50) having an end shaft comprising two half-shafts 4 (Figs.1, 2) pressing against a cylindrical magnetic block 1 (see col.2: 50-60 for magnetic mass) and two short-circuit discs 2, each placed between one half-shaft 4 and one of the ends of the cylindrical magnetic block 1, wherein each half-shaft 4 comprises at least one first 

RE claim 2/1, Bawin teaches anchors 6 distributed uniformly across at least one diameter of the rotor (in opening 105 of laminations 11 of magnetic block 1, see Figs.1-3) to keep the magnetic block 1 and the short-circuit discs 2 compacted between the half-shafts 4 (Figs.1-3).

RE claim 3/1, Bawin teaches screws 6 distributed uniformly across a diameter of the half-shafts passing through the short-circuit discs 2 and trapped within the magnetic block 1 such that the half-shafts 4 fit around the short-circuit discs 2 and the magnetic block 1 (Fig.1).

RE claim 5/3, Bawin teaches the first, second, and third means of retention (openings of shaft 4, short circuit 2 and magnetic core 1 where rods 6 are inserted) are disposed uniformly or distributed substantially uniformly on the same diameter of the short-circuit disc 2, the half-shaft 4, and the magnetic block 1 (see Fig.3).

Allowable Subject Matter
Claims 4 and 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 4/3, the prior-art does not teach, inter alia, the first, second, and third means of retention are disposed in the center of the short-circuit disc, the half-shaft, and the magnetic block.
RE claim 6/5, the prior-art does not teach, inter alia, the first means of retention and the third means of retention each comprise a counterbore and the second means of retention comprises a retention pin intended to fit into the counterbore.
Claims 7 is allowable for its dependency on claim 6.
RE claim 8/5, the prior-art does not teach, inter alia, the first means of retention and the third means of retention each comprise a retention pin and the second means of retention comprises a counterbore intended to accommodate the retention pin.
RE claim 9/5, the prior-art does not teach, inter alia, the first means of retention comprises a retention pin, the third means of retention comprises a counterbore, the second means of retention of a first face of the short-circuit disc comprises a counterbore, and the second means of retention of a second face of the short-circuit disc comprises a retention pin, such that each retention pin fits into an adjacent counterbore.

RE claim 11/5, the prior-art does not teach, inter alia, at least one removable retention pin, and the first means of retention comprises a blind hole created in the half-shaft, the second means of retention comprises a hole created in the short-circuit disc such that the hole passes through the short-circuit disc, and the third means of retention comprises a hole created in the magnetic block such that the hole passes through the magnetic block, the removable retention pin fitting into the holes with or without clearance.
Claims 12-19 are allowable for their dependency on claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834